PER CURIAM.
We reverse the appellant’s conviction because we are unable to say that the prosecutor’s improper comment upon the appellant’s post-arrest silence was harmless beyond a reasonable doubt. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986); Sharp v. State, 605 So.2d 146, (Fla. 1st DCA 1992); Fundora v. State, 634 So.2d 255 (Fla. 3d DCA 1994); J.D. v. State, 553 So.2d 1317 (Fla. 3d DCA 1989); Wood v. State, 552 So.2d 235 (Fla. 4th DCA 1989); Nixon v. State, 536 So.2d 391 (Fla. 4th DCA 1989); Hosper v. State, 513 So.2d 234 (Fla. 3d DCA 1987). The other arguments presented by the appellant are without merit or are rendered moot by the disposition.
The conviction is reversed and the case is remanded.
ALLEN, WEBSTER and MICKLE, JJ., concur.